Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dennis Keith Scheer on June 3, 2022.

The application has been amended as follows: 
In the title:
Changed the title to --POWER TAILGATE HAVING MANUAL OPERATION FEATURE--

In the abstract:
	Line 3, changed “along” to --via--
	Line 9, changed “slot, in a first direction along the slot” to --slot--

In the claims:
Amended claim 1 as follows:
1.	A tailgate control system for a vehicle, the control system comprising: 
a spindle drive including a housing and a spindle structured to be extendible from and retractable into the housing; 
a coupling member fixedly coupled to a tailgate of the vehicle, the coupling member having a slot formed therein, a portion of the spindle being coupled to the coupling member via the slot so as to enable relative movement between the portion of the spindle and the coupling member along the slot, and such that a manually-generated closing motion of the tailgate causes a change in a position of the portion of the spindle along the slot; and 
a detent mechanism structured to maintain the portion of the spindle in a predetermined location along the slot prior to generation of the manually-generated closing motion of the tailgate, 
wherein the detent mechanism comprises: 
a protrusion extending from a side of the coupling member; 
a link coupled to the portion of the spindle so that the coupling member is movable with respect to the link; and 
a spring-loaded plunger supported by the link and structured to exert a bearing force on the side of the coupling member along a side of the protrusion, and structured to resiliently deflect responsive to contact between the plunger and the protrusion during the manually-generated closing motion of the tailgate.



Claim 2,
	Line 3, changed “a first” to --an--, inserted --from the housing-- following “spindle”, and inserted --powered-- following the last occurrence of “a”

Claim 3,
	Line 3, changed “a first” to --an-- and inserted --into the housing-- following “spindle”
	Line 4, changed “responsive” to --in response--

Claim 5,
	Line 5, inserted --drive-- following the first occurrence of “spindle” and inserted 
--from the housing-- following the last occurrence of “spindle”
	Line 6, changed “a first” to --an--

Claim 6,
	Line 3, changed “to halt any attempted” to --drive to halt-- and inserted --from the housing while the portion of-- following the last occurrence of “spindle”
	Line 4, deleted “responsive to a . . . due to contact”
	Line 5, changed “between . . . of the slot” to --the spindle contacts the edge of the slot--

Claim 7,
	Line 3, inserted --drive-- following the first occurrence of “spindle” and inserted 
--from the housing-- following the last occurrence of “spindle”
	Line 4, deleted “first” and inserted --powered-- following the last occurrence of “a”

Amended claim 8 as follows:
8.	A tailgate control system for a vehicle, the control system comprising: 
a spindle drive including a housing and a spindle structured to be linearly extendible from and retractable into the housing; 
a coupling member fixedly coupled to a tailgate of the vehicle, the coupling member having a slot formed therein, a portion of the spindle being coupled to the coupling member via the slot so as to enable relative movement between the portion of the spindle and the coupling member along the slot, and such that a manually-generated closing motion of the tailgate causes a change in a position of the portion of the spindle along the slot;
one or more processors; and 
a memory communicably coupled to the one or more processors and storing a tailgate control module including instructions that when executed by the one or more processors cause the one or more processors to:
control operation of the spindle drive to extend the spindle from the housing without rotating the tailgate so that the portion of the spindle contacts an edge of the slot responsive to a determination that the tailgate is in a predetermined rotational position; and 
control operation of the spindle drive to retract the spindle into the housing to lower the tailgate from the predetermined rotational position while the portion of the spindle remains in contact with the edge of the slot responsive to a command to automatically lower the tailgate.

Claim 9,
	Line 2, changed “actuate responsive to” to --be actuated when--
	Line 3, changed “residing” to --is--
	Line 5, inserted --drive-- following the first occurrence of “spindle” and changed “responsive” to --from the housing in response--

Claim 10,
	Line 5, inserted --drive-- following the first occurrence of “spindle” and changed “responsive” to --from the housing in response--

Claim 13,
	Line 3, deleted “prior to generation of . . . of the tailgate”

Claim 14,
	Line 7, changed “along” to --on--

Amended claim 15 as follows:
15.	A pickup truck including a tailgate control system, the control system comprising:
a spindle drive including a housing and a spindle structured to be extendible from and retractable into the housing; 
a coupling member fixedly coupled to a tailgate of the pickup truck, the coupling member having a slot formed therein, a portion of the spindle being coupled to the coupling member via the slot so as to enable relative movement between the portion of the spindle and the coupling member along the slot, and such that a manually-generated closing motion of the tailgate causes a change in a position of the portion of the spindle along the slot; and 
a detent mechanism structured to maintain the portion of the spindle in a predetermined location along the slot prior to generation of the manually-generated closing motion of the tailgate, 
wherein the detent mechanism comprises: 
a protrusion extending from a side of the coupling member; 
a link coupled to the portion of the spindle so that the coupling member is movable with respect to the link; and 
a spring-loaded plunger supported by the link and structured to exert a bearing force on the side of the coupling member along a side of the protrusion, and structured to resiliently deflect responsive to contact between the plunger and the protrusion during the manually-generated closing motion of the tailgate.

Amended claim 16 as follows:
16.	A vehicle including a tailgate control system, the control system comprising:
a spindle drive including a housing and a spindle structured to be linearly extendible from and retractable into the housing;
a coupling member fixedly coupled to a tailgate of the vehicle, the coupling member having a slot formed therein, a portion of the spindle being coupled to the coupling member via the slot so as to enable relative movement between the portion of the spindle and the coupling member along the slot, and such that a manually-generated closing motion of the tailgate causes a change in a position of the portion of the spindle along the slot;
one or more processors; and 
a memory communicably coupled to the one or more processors and storing a tailgate control module including instructions that when executed by the one or more processors cause the one or more processors to:
control operation of the spindle drive to extend the spindle from the housing without rotating the tailgate so that the portion of the spindle contacts an edge of the slot responsive to a determination that the tailgate is in a predetermined rotational position; and 
control operation of the spindle drive to retract the spindle into the housing to lower the tailgate from the predetermined rotational position while the portion of the spindle remains in contact with the edge of the slot responsive to a command to automatically lower the tailgate.

Claim 17,
	Line 2, inserted --linearly-- following “be”
	Line 6, changed “along” to --via--
	Line 12, changed “when the coupling member” to --from the housing when the portion of the spindle--
	Line 13, changed “the first edge,” to --an edge of the slot--
	Line 14, changed “when the coupling member” to --into the housing when the portion of the spindle--
	Line 15, changed “first edge,” to --edge--
	Line 16, inserted --to an open position-- following “tailgate”

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach controlling operation of the spindle drive to extend the spindle from the housing without rotating the tailgate so that the portion of the spindle contacts an edge of the slot responsive to a determination that the tailgate is in a predetermined rotational position, and control operation of the spindle drive to retract the spindle into the housing to lower the tailgate from the predetermined rotational position while the portion of the spindle remains in contact with the edge of the slot responsive to a command to automatically lower the tailgate.  See lines 14-21 of claim 8 and lines 14-21 of claim 16.
	Additionally, the prior art of record fails to teach controlling the operation of the spindle drive to extend the spindle from the housing when the portion of the spindle is in contact with an edge of the slot to close the tailgate; and control operation of the spindle drive to retract the spindle into the housing when the portion of the spindle is in contact with the edge to restrict a backward motion of the tailgate against a force of gravity while lowering the tailgate to an open position.  See lines 12-16 of claim 17.
	See the office action of January 21, 2022 for the statement of reasons for allowance of claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634